Case 3:14-cv-00852-REP-AWA-BMK Document 277 Filed 10/18/18 Page 1 of 2 PageID# 10061



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


   GOLDEN BETHUNE-HILL,
   et al.,
                                                                            ~        :CT ~8 20'.~
                                                                                L___""i"Tn~~__.
                                                                                                     ~
                                                                             CLERK, U.S. DISTRICT COURT
                                                                                   RICHMOND, VA
          Plaintiffs,

   v.                                              Civil Action No. 3:14cv852

   VIRGINIA STATE BOARD OF
   ELECTIONS, et al.,

          Defendants.

                                            ORDER

          During the       telephone     conference to be held at 2: 00 p. m.

    October     19,   2018,    counsel    shall      be    prepared    to    discuss         the

    following topics:

          (1)    A schedule that will permit a new redistricting plan

    to be in place by March 28, 2019;

          (2)    Whether      non-parties     should       be    permitted      to     submit

    proposed     redistricting     plans      (See    Personhuballah,         et      al.     v.

    Alcorn, et al., Civil Action No. 3:13cv678, ECF No. 221); and

          (3)    Whether proposed plans should be available online on

    the   internet     (See    Personhuballah,       et    al.    v.   Alcorn,       et     al.,

    Civil Action No. 3:13cv678, ECF No. 237); and

          (4)    Whether the Special Master can use the facilities and

    the   services      of     employees      of     the        Virginia    Di vision         of
Case 3:14-cv-00852-REP-AWA-BMK Document 277 Filed 10/18/18 Page 2 of 2 PageID# 10062



   Legislative Service      (See    Personhuballah,    et al.    v.       Alcorn,   et

   al., Civil Action No. 3:13cv678, ECF No. 245); and

          (5)   Whether   the   criteria outlined     in HOUSE    COMMITTEE ON

   PRIVILEGES AND     ELECTIONS     COMMITTEE RESOLUTION NO.          1     (Approved

   3/24/11)     can be used by the Court and,         if so,    to what extent;

   and,   in particular,    whether it is necessary or appropriate to

   use the population deviation of± 1% as set out in Criterion I.

          It is so ORDERED.


                                                /s/
                                   Robert E. Payne
                                   Senior United States District Judge
                                   For the Court



   Richmond, Virginia
   Date: October 18, 2018




                                          2
